SYSTEMS AND METHODS FOR IMPLEMENTING IMPROVED LOSS OF SIGNIFICANCE SOLUTIONS
Kungania ET AL.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
No priority claim has been made in this application.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) has not been filed in this application.
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 1/6/2021.
Response to Arguments
The Applicant’s remarks have been considered but not found persuasive.  In response the amendment to the claims, the rejections have been revised.  Where still pertinent, the arguments have been address in the revised claim rejections.
Response regarding 35 U.S.C. § 112
While the claims subject to the 35 U.S.C. § 112(a) rejections were cancelled in the present amendment, the questions asked by the Examiner with regard to these cancelled claims remain relevant to the material amended into the independent claims.  However, the previous 112(a) rejection were made moot by the cancellation of the claims and are withdrawn.
The definition of the increment (N*dt*R) in context is unclear and is a subject of the 35 U.S.C. § 112 rejection below. For the purposes of examination, N*dt, seems to define a time period computed as a number of time increments.  This time period is multiplied against some constant per time period that yields a unit-less quantity. In context, the Examiner interprets the formula as expressing that the multiplication of the period of time damage per time yields a damage increment for the time period.  Poon describes accumulated damage, which is a comparable concept to the practical effect of the formula.  The formula in 2A merely implements a common computer implementation for accumulating a value.  However, beyond the accumulation of a damage amount associated with a time period, the Specification does seem to detail what information is communicated as “a first string of sequential numeric digits associated with operation of a machine.”  The implication of the claims seems to be that the information in this string is the result of the accumulation function of Fig 2A., which “represents a condition comprising damage or creep damage.”  So, it appears there is an iterative accumulation (by addition) of this calculated damage amount according the very specific method described later in the claim.  The addition is done using alpha, beta, etc., and band 
Response regarding 35 U.S.C. § 103
As discussed in the rejections, Poon teaches "The methods relate to determination of accumulated damage for the machinery and comparing it with a preset damage limit value."  Loverich teaches a Damage Accumulation metric in steps of time that sums a data “frame” at each time increment (paragraphs [0073]-[0074]).  An accumulation suggests the addition of increments to a previously known amount.  As explained in the rejections, this form of equation is so common that modern programming systems shortcut the formula with an operator (e.g., in C:+=).  The monitoring of data Uram, the accumulation of damage in Poon and the computation of a damage increment by frame taught in Loverich teach a comparable concept to that claimed.
In view of the arguments, the discussion of floating point numbers and the mapping of the claim has been clarified.  As the criterion for specifying the alpha and beta segments appears undefined to the Examiner, it is difficult to map those labels to a reference.  However, to the best of the Examiners understand, the mapping in the rejection has been clarified by describing the addition of floating point numbers.  The Examiner disagrees with the thrust of the Applicant’s argument.  Floating Point numbers defined with an exponent can certainly be added in a computer, just not in the way argued.  While the Examiner disagrees with the thrust of the argument, he understands that the Examiner’s rational could have been better explained and has clarified his thoughts, below in the revised rejections.

The Examiner remains concerned that the claims define arbitrary (not defined or limited in any way) labels to basic computer operations (adding numbers in a computer).  The labels do not make the claims allowable over well-known and fundamental computer operations employed in an area of technology (e.g., machine monitoring of a turbine or power plant) for a purpose already known (e.g., damage accumulation).  Direct responsive arguments are solicited as to how the claimed invention differs from basic computer operations, namely the discussion of adders and floating point numbers.
Drawings
In the drawings, item number 410A in Fig. 4B should probably be 400B. The second instance of Item number 440 pointing to the segment in Fig. 4B should probably be 440A.
This observation, made in the previous Office Action, were intended as a suggestion to correct these errors. That suggestion is now formalized.
The drawings are objected to as failing to comply with 37 CFR 1.84(p).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Interview Request
The Examiner noted the request for an Examiner-initiated interview contained in the Response once he began work on the Response.  The Examiner offered (by voice mail) Mr. Chan the opportunity for an interview on 4/7/2021.  The interview did not take place, perhaps because of the short time frame the Examiner’s was able to offer Mr. Chan because of the Examiner’s obligation to submit the Office Action by the end of the week.  The Examiner suggests the Applicant consider requesting an after-final review under the AFCP 2.0 pilot, which would include an interview if the Applicant’s representative still wishes to speak with the Examiner.
Pending Claims
Claims 1-4, 6, 8-11, 13, 15-17 and 19 are pending for examination. Claims 1, 8 and 15 are independent. 
Claims 1, 3, 8, 10 and 15-16 are currently amended. 
Claim 4, 6, 11, 13, 17 and 19 have been previously presented. Claims 2 and 9 are original. Claims 5, 7, 12, 14, 18 and 20-26 have been canceled. 
Claim Objections
In view of the amendment to Claim 1, the claim objection is withdrawn.
Claim Rejections - 35 USC § 112
In view of the cancellation of Claims 21, 23 and 25, the 35 U.S.C. 112(a) rejections as to those claims are moot and withdrawn. However, similar issues are presented in the amendments to the current claims are, which are addressed below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The meaning and use of the recited “bands” is not adequately described to evidence that the Inventor was in possession of the invention at the time of the filing of the application.  The Examiner has identified paragraph [0059] and Fig. 4B as the extent of written description regard the “bands.”  As explained in the 35 U.S.C. § 112(b) rejections, below, the Examiner is uncertain even of the meaning of this written description.  Argument is solicited detailing the support for the designation and use of bands in the claimed system and method.
With regard to Claim 1 and its corresponding claims, the Examiner is unable to identify in the as-filed application a discussion of the criterion for division of the alpha and beta segments into different length decimal portions with their associated first and second bands. While Fig. 4B seems to illustrate the occurrence of bands and different 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim1-4, 6, 8-11, 13, 15-17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of wherein the one or more subsequent strings of sequential numeric digits are a product of a number of time steps at a steady state, a number of frames, and a damage fraction per hour is unclear. For instance, what is meant by at a steady state in context is unclear.  What is considered a steady state in the context of the claim? Generally, a machine after an initial startup period would be considered to be running at a steady state.  Is something else intended?  The numerical examples in Fig. 2A are understood as a time step in milliseconds per hour (e.g., 
The composition of the data that is being segmented into alpha and beta segments and then is added is unclear. The current amendment recites: “generating one or more subsequent strings of sequential numeric digits associated with the operation of the machine, wherein the one or more subsequent strings of sequential numeric digits are a product wherein the one or more subsequent strings of sequential numeric digits are a product of...” This suggests that the string of sequential digits is the generated result (the product of) of the accumulator function shown in Fig. 2A and not a string of digits used in the computation of that accumulator result. The source of the “number of time steps at a steady state, a number of frames, and a damage fraction per hour” is unclear. One can only speculate that they are included in “a first string of sequential numeric digits associated with operation of a machine”, the following recitation of “wherein the first string represents a condition comprising damage or creep damage” is more consistent with the description of the one or more subsequent strings of sequential numeric digits, which seems to communicate a generated accumulated data result, rather than data used to produce that result.

The Examiner has identified paragraph [0059] and Fig. 4B with regard to representative claim 1, but is not clear on the meaning of this disclosure. For instance, how does the trailing band 460 of the alpha segment 440A (“06”) differ from the leading band (“04”) of the beta segment? If the latter represents the overflow, what does the former represent? Why would a band have more than a single overflow bit/digit and how is it used? If the received data is simply as string of numbers segmented for processing, how does this use of overflow bands/bits/ digits differ from the operation of a floating-point adder, or for that matter, the concept of “carry the one” taught in basic mathematics?  Isn’t a band trailing the data just serving the same function of a band leading the following segment?  The Examiner is unable to envision a functional difference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
CLAIM(S) 1-4, 6, 8-11, 13, 15-17, 19 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER URAM ET AL. (U.S. PUB. NO. 4,267,458; HEREINAFTER "URAM") IN VIEW OF POON ET AL. (U.S. PAT. NO. 9,360,393; HEREINAFTER "POON"), LOVERICH ET AL. (U.S. PUB. NO. 2016/0370259) WIKIPEDIA1 AND FLOATING POINT ADDITION2.
INDEPENDENT CLAIMS 1 AND 8.
Regarding Claims 1 and 8, Uram teaches A computer-implemented method ("SYSTEM AND METHOD FOR STARTING, SYNCHRONIZING AND OPERATING A STEAM TURBINE WITH DIGITAL COMPUTER CONTROL," Title) comprising: receiving, by at least one computer processor, a first string of sequential numeric digits associated with operation of a machine; ("The analog scan task 1116 receives data from plant instrumentation 1118 external to the computer as considered elsewhere 
While Uram is in the same field and is plainly concerned with monitoring the system against thresholds in order to take actions to avoid damage (e.g., col. 33, lines 34-37; col. 41, lines 28-33; col. 55, lines 41-49; col. 66, lines 55-63) and teaches accumulation functions (col. 171, line 58-col. 172, line 16), but does not expressly seem to teach wherein the first string represents a condition comprising damage or creep damage. However, Poon teaches "The methods relate to determination of accumulated damage for the machinery and comparing it with a preset damage limit value", column 1, lines 28-30 and "Preferably, the damage is accumulated damage, the method comprising the additional step of: calculating a sum the damage for each operating condition over a duration of all operating conditions", col. 2, lines 28-41. Poon also teaches that the communication of data, e.g., col. 6, lines 34-37.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uram with the accumulated damage method of Poon, with the benefit of determining a “component has failed and is no longer suitable for use. (e.g., col. 1, lines 34-35). The serial communication of data obtained from sensors is well-known to comprise “strings” of data (e.g., Wikipedia: Serial Communication). While Uram discusses data transfer, it does not detail communication of the data in strings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize serial communication of data in “strings”, with the benefit of employing well-known and understood data communication standards.
 wherein the target value represents a value associated with a threshold indicating a predefined amount of a condition to a machine or a machine component (e.g., "The computer performs the following evaluations 40 and control actions: (a) Every minute prior to rolling off turning gear, the program checks and compares with allowable limits, the following parameters: Throttle temperature, differential expansions, metal temperature differentials, vacuum, exhaust temperatures, eccentricity, bearing metal temperatures, drain valve positions", column 59, lines 40-47).
Uram further teaches and the machine comprises a turbine (Abstract; Fig. 1) or a power plant component (col. 3, line 67 to col. 4 line 2).
Regarding separating at least a portion of the first string of sequential numeric digits into at least a first alpha segment and a first beta segment, Uram teaches the segmentation of sequential numeric digits (e.g., Data words, e.g. col. 56, lines 56-57).  As explained below, the data words can represent numeric digits formatted as a floating point number type with alpha and beta segments recognizable therein.
Uram further teaches generating one or more subsequent strings of sequential numeric digits associated with the operation of the machine; separating each of the one or more subsequent strings of sequential numeric digits into at least two subsequent segments comprising at least a subsequent alpha segment and a subsequent beta segment, Uram teaches a DATALINK for the “control system 1100 to communicate with other computers such as a plant computer.” (col. 55, line 64-65). The data is transmitted as a number of transmission words W1, W2 (col. 56, lines 35-36). The alpha segment and beta segment reading on W1 and W2, 
Uram does not seem to explicitly teach wherein the first string is determined by a multiplication of number of time steps at a steady state, a number of frames, and a damage fraction per hour.  However, Loverich teaches a Damage Accumulation metric in steps of time that sums a data “frame” at each time increment (paragraphs [0073]-[0074]). The time step indicated in equations presented paragraph [0074] describes a damage fraction per time period. While the time step is not explicitly described as “per hour,” adopting a time step of per hour would have been obvious to one of ordinary skill in the art, with the benefit of describing data is a common and commonly-understood unit of time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate data to be transmitted in the Uram system by the calculation taught by Loverich, with the benefit of reducing the amount of data that needs to be transmitted to the result of an equation rather than all the data leading to that result.
Regarding adding together the first alpha segment and one or more subsequent alpha segments to obtain an accumulated alpha value; adding together the first beta segment and one or more subsequent beta segments to obtain an accumulated beta value; monitoring at least one of the accumulated alpha value or the accumulated beta value against a target value, wherein the at least one of the accumulated alpha value or the accumulated beta value represents an amount of calculated damage to the machine, and the target value represents a value associated with a threshold indicating a predefined amount of the condition to the machine; Uram teaches "Arithmetic operations,· such as addition, subtraction, multiplication and division are carried out by an adder 2009. Input data for this adder is presented by a data buffer register 2003 and by a memory read data register 2004", column 172, lines 9-13. Uram further describes the adder at col. 170, lines 40-42. An adder is well-known in the art and operates by carrying forward the addition of bits from a Least Significant Bit to a Most Significant Bit. This process is essentially the same as what is claimed – in other words the excess value of the LSB/beta value is added to the MSB/alpha value (e.g., Wikipedia: Adder_(electronics)). This basic concept is applied regardless of the number of bits in the number strings that are being added (e.g. a number of a given precision represented by a 16-bit alpha string and a 16-bit beta string (e.g., a C-Type “Long” or “Double” which are stored with 32 bits of precision (Wikipedia: C Data Types; compare the “float” and “double” data type). Uram teaches the algebraic summon of sensor signals (e.g., col. 15, line 10-11; col. 17, lines 65-68).
Regarding and based at least in part on meeting or exceeding the target value, generating an alert or message indicative of the target value being met;, Uram teaches "controlling turbine performance variables which are defined for use in the programmed on an on-line real time basis and further including monitoring, sequencing, supervising, alarming, displaying such as an automatic dispatch system is controlled and logging," (col. 15, lines 59-60). The alarming is illustrated as occurring when target values are met (e.g., Fig. 67-10B references to “Alarm Limit”).

    PNG
    media_image1.png
    595
    1012
    media_image1.png
    Greyscale

Uram does not detail wherein the first alpha segment comprises a first decimal portion, and the first beta segment comprises a second decimal portion, the first alpha segment and the first beta segment wherein the first alpha segment comprises a first decimal portion, and the first beta segment comprises a second decimal portion, the first alpha segment and the first beta segment.  The recitation of the “decimal portion” is the subject of a 35 U.S.C. § 112(b) rejection as unclear and is interpreted for the purposes of examination as just representing the digits in a numerical data type.  The Examiner also notes that he is unable to find any description in the written description limiting the specification of the alpha and beta segments or what is contained within those segments within string of sequential numeric digits.  Rather, the drawings (e.g., Fig. 3) and Claims (e.g., 4) seem to suggest a standard 16-bit data word.

It would have been obvious to one of ordinary skill in the art to employ the definition of a floating point number type in computer systems such as Uram, with the benefit of using standard type definition and math processor capabilities of a generic computer.
While Uram is silent on the first alpha segment and the first beta segment are different in length, the illustrated example from Wikipedia: Floating-point addition (above), shows the alpha (whole number) and beta segments (fractional number) are of 
While Uram teaches the use of an adder (see above), it does not describe the details of an adder such as wherein the first alpha segment further comprises a first band at a first end of the first decimal portion, and a second band at a second end of the first decimal portion, wherein the first band permits for an overflow of the accumulated alpha value, and the second band permits for an overflow of the accumulated beta value, and wherein the first beta segment comprises a third band at a first end of the second decimal portion, the third band permits for an overflow of an accumulated result from a segment adjacent to the first beta segment.  However, the use of an overflow/band is well-known in the computer arts.  Since there is no limitation (or apparent teaching in the Specification) to how the Alpha, Beta and Charlie segments are determined, the broadest reasonable interpretation includes that each segment comprises one bit.  These segments can then be added via the most basic form of a conventional adder.  

Assuming one bit segments, an example following the pattern of Fig. 4A might be:


Alpha
Beta
Charlie

1
0
1
Y(Received)
0
1
1
Y(Existing) Charlie Segment Only
0
0
1
(N*dt*R)
0
0
1
Y(New) [Accumulation of previous two rows
1
0
1
0


Mapped to a well-known half-adder:

    PNG
    media_image2.png
    761
    1125
    media_image2.png
    Greyscale

Viewing the Y(New) row, the contents of the row would naturally be described as 1010 (cf. present publication, Fig. 4C) without any change in the accepted structure of the adder.  Adders generally add bits from LSB to MSB in a chain where the carry/overflow/band bit is input the next adder (essentially, “carry the one” in decimal math).  Here, this example is exclusively the Charlie segment to the Charlie segment, which are one bit apiece.  Well-known full adders describe the use of these overflow/carry band bits.  Whether the overflow/band occurs at the start or end of the 

    PNG
    media_image3.png
    369
    466
    media_image3.png
    Greyscale

As evidence in Wikipedia: Adder (electronics), adders can be chained to support N-bit numbers, for instance by using the overflow/carry bit as input to a subsequent adder (see, e.g., Wikipedia: Adder (electronics)_Adders supporting multiple bits).  The overflow/carry bits (C1...C4) are comparable to the bands recited in the claims.  With the BRI of the segments simplified to one bit, the C1 and C2 in the above drawing are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the well-known techniques of adding floating point numbers in the computerized system of Uram, with the benefit of using mathematical processing available in a generic computer.
To the extent necessary to further explain or supplement these 35 U.S.C. § 103 rejections, the Examiner’s response found in the Response to Arguments section is incorporated by reference.

DEPENDENT CLAIMS 2 AND 9.
Regarding Claims 2 and 9, and further comprising: based at least in part on the accumulated beta value, determining an excess value that exceeds the target value; and adding the excess value to the accumulated alpha value, as discussed in the rejection of Claim 1, Uram teaches an adder 2009. An adder is well-known in the art and operates by carrying forward the addition of bits from a Least Significant Bit to a Most Significant Bit. The process indicates a carryover based upon the addition of the bits/beta value. This process is essentially the same as what is claimed – in other words the excess value of the LSB/beta value is added to the MSB/alpha value (e.g., Wikipedia: Adder_(electronics)). This basic concept is applied regardless of the number of bits in the number strings that are being added (e.g. a number of a given precision represented by a 16-bit alpha string and a 16-bit beta string (e.g., a C-Type “Long” or “Double” which are stored with 32 bits of precision (Wikipedia: C Data Types). Uram 
DEPENDENT CLAIMS 3 AND 10.
Regarding Claims 3 and 10 and wherein separating at least the portion of the first string of sequential numeric digits into at least the first alpha segment and the first beta segment, comprises: determining a length of the first alpha segment and a length of the first beta segment, the claim recitation is the equivalent of well-known serial data parsing. If for example, the data words are 16-bits in length, a division of the source string into 16-bit segments would be commonly accomplished by the parser. This division into segments is plain in the extended examples provided by e.g., col. 417, where hexadecimal strings 1293 and AE1A each represent 16 bit length strings, which could be arbitrarily labeled alpha and beta. The determination of the segment length would have been well-known to be dependent on the computer architecture and operating system and would be used in the parsing routine in order to divide the data into chunks that could be used by the processor.
DEPENDENT CLAIMS 4, 11 AND 17.
Regarding Claims 4, 11 and 17, Uram is silent regarding wherein at least one of the first alpha segment, second alpha segment, the one or more subsequent alpha segments and the one or more subsequent beta segments is greater than 16 bits in length. However, in the article “Floating-point addition,” it is taught: "The binary coding of floating-point real numbers is composed of three fields. The sign S (1 bit), the exponent E (8 bits) and the mantissa M, or significand (23 bits)", (page 1, 
DEPENDENT CLAIMS 6, 13 AND 19.
Regarding Claims 6 and 19, Uram teaches wherein the condition further comprises remaining life (e.g., col. 60, lines 40-45), creep life. The first string is interpreted as a data string representing data from a sensor for use by the computerized supervision system of Uram, which monitors for at least the prevention/reduction of damage and decreased life of the turbine. 
INDEPENDENT CLAIM 15.
Regarding Claim 15, Uram teaches A system comprising: a power plant component (Fig. 1, Generator 16); a controller (e.g., Fig. 1, automatic controllers 50, 52); and a memory (Fig. 2, Memory 214) comprising computer-executable instructions operable to (Fig. 2, Programmed Digital Computer) : receive, by at least one computer processor (Fig. 2, Central Processor 212), a first string of sequential numeric digits associated with operation of the power plant component( "Steam flow and pressure conditions needed in a turbine to satisfy the speed and load demand 
Please see the rejection of Claim 2 regarding: based at least in part on the accumulated beta value, determine an excess value that exceeds the target value; add the excess value to the accumulated alpha value; based at least in part on meeting or exceeding the target value, generate an alert or message indicative of the target value being met.
Uram teaches and based at least in part on the alert, facilitate generating a recommendation for a corrective action or a signal to initiate a corrective action with respect to the power plant component ("The megawatt feedback loop provides a trim correction signal which is applied to the speed-compensated load reference (REFl) in a product form to yield the speed-and-megawatt corrected load reference (REF2)", column 53, lines 50-53) ("Using the memory of the computer, values of some parameters can be stored for use in the estimation of their future values or rate of change, which in turn are used to take corrective measures before alarm or trip points are reached. Such is the case with metal temperature differentials and differential expansions", column 58, lines 41-46; col. 69, lines 48-57 ("Commands to take corrective actions are given to the operator by printed message," column 70, lines 42-43)).
Please see the rejection of Claim 1 regarding the remainder of the claim.
DEPENDENT CLAIM 16.
Regarding Claim 16, Uram please see the rejections of Claims 1 and 15 regarding wherein the computer-executable instructions operable to separate at least the portion of the first string comprising at least the first alpha segment and the first beta segment, comprise computer-executable instructions operable to: based at least in part on a condition associated with operation of the power plant component.
Please see the rejection of Claim 3 regarding determine a length of the first alpha segment and a length of the first beta segment.
Conclusion
Claim 1-4, 6, 8-11, 13, 15-17 and 19 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
The Examiner notes that the Official Notice previously taken and not traversed is taken as admitted prior art. MPEP 2144.03(C).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner is taking Official Notice of the basic operation of digital computers, as is discussed in the claims and applied to the claim limitations.  The Examiner would be happy to explain further any aspects that are specifically requested.  As initial evidence of the Official Notice, the Examiner provides the following Wikipedia pages:
        
        Wikipedia: Adder (electronics) <https://web.archive.org/web/20170324214516/https://en.wikipedia.org/wiki/Adder_(electronics) retrieved by Archive.org on 3/24/2017.
        
        Wikipedia: C Data Types <https://web.archive.org/web/20170331190240/https://en.wikipedia.org/wiki/C_data_types> retrieved by Archive.org on 3/31/2017
        
        Wikipedia: Serial communication https://web.archive.org/web/20170317000515/https://en.wikipedia.org/wiki/Serial_communication retrieved by Archive.org on 3/17/2017
        
        Wikipedia: Word(computer architecture) <https://web.archive.org/web/20170202030640/https://en.wikipedia.org/wiki/Word_(computer architecture)> retrieved by Archive.org on 2/2/2017
        
        Wikipedia: Floating-point arithmetic
        < https://en.wikipedia.org/w/index.php?title=Floating-point_arithmetic&oldid=780453826> version dated 15 May 2017.
        
        2 Floating Point Addition <https://web.archive.org/web/20170502095552/http://users-tima.imag.fr/cdsi/guyot/Cours/Oparithm/english/Flottan.htm> retrieved by Archive.org on 5/2/2017.